Citation Nr: 1029530	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include dysthymic disorder and major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1987 to August 3, 
1990 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Phoenix, Arizona, denying the 
Veteran's request to reopen his claim of entitlement to service 
connection for a psychiatric disorder.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Phoenix, Arizona in November 
2009.  A written transcript of this hearing has been prepared and 
incorporated into the Veteran's claims file.  


FINDINGS OF FACT

1.  The RO's May 2001 decision denying the Veteran's claim of 
service connection for major depressive disorder and anxiety was 
not appealed, and is therefore final.  

2.  Evidence received since the May 2001 final decision does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, notice letters provided to the Veteran in September 
2005 and June 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The September 2005 letter was also sent prior 
to the initial adjudication of this matter.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA 
examination specifically for his psychiatric disorder.  However, 
VA is not required to provide an examination in this case.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or secured.  
The Court has interpreted this to mean that VA is not required to 
provide examination or opinions to a claimant who attempts to 
reopen a finally adjudicated claim until new and material 
evidence has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the Veteran 
failed to submit new and material evidence in this case, no 
further discussion is required relating to VA's duty to provide 
an examination.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

In December of 2005, the RO denied the Veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder, claimed as dysthymic disorder, major depression, and 
anxiety secondary to alcohol dependence.  Irrespective of the 
RO's actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen these claims.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Facts and Analysis

The Veteran was originally denied service connection for a 
psychiatric disorder, to include major depression and anxiety, in 
a May 2001 rating decision.  The RO denied the Veteran's claim 
because there was no evidence of a current psychiatric disorder 
that manifested during, or within one year of separation from, 
active duty.  The Veteran did not appeal this decision and it 
became final.  The RO declined to reopen the Veteran's claim in 
December 2005 and February 2006, because there was still no 
evidence of a psychiatric disorder that manifested during, or as 
a result of, active military service.  Therefore, for the 
evidence to be material in this case, it must address this 
unestablished fact.  

That having been said, none of the evidence submitted by the 
Veteran since the May 2001 decision addresses this evidentiary 
deficiency.  Since this decision, VA has obtained additional VA 
treatment records for this Veteran.  The Veteran was afforded a 
VA examination for the purpose of determining his employability 
in September 2002.  The examiner diagnosed the Veteran with 
dysthymic disorder, major depressive disorder, and alcohol 
dependence, noting that the Veteran's depression was, at times, a 
serious problem.  However, the fact that the Veteran suffers from 
a current psychiatric disorder is not in dispute.  The RO 
conceded this fact in its May 2001 rating decision.  As such, 
evidence establishing that the Veteran has a current psychiatric 
disorder is not material to the Veteran's claim.  

The Veteran has also submitted a number of VA outpatient 
treatment records since the May 2001 RO decision.  According to a 
September 2002 record, the Veteran suffered from dysthymic 
disorder, major depression, and anxiety disorder.  Similar 
diagnoses were also assigned in subsequent VA treatment records.  
A more recent medical record from June 2009 again notes diagnoses 
of both depression and alcohol dependence, and an August 2009 
psychiatric treatment record notes that the Veteran had been 
diagnosed with depression and dysthymia that were related to 
biopsychosocial factors that had been disrupted by substance 
abuse and dependence.  As already noted, a currently diagnosed 
psychiatric disorder is not in question.  Therefore, none of 
these records are material to the Veteran's claim as they fail to 
suggest that the Veteran suffers from a psychiatric disorder that 
manifested during, or as a result of, active military service.  

A number of VA outpatient treatment records from 1999 and 2000 
have also been incorporated into the claims file since the last 
final denial of this decision.  However, these records were 
already part of the Veteran's claims file at the time of the 
previous May 2001 final decision.  As such, these records do not 
qualify as new evidence since they are cumulative of evidence 
already of record.  

A number of private treatment records have also been incorporated 
into the Veteran's claims file since the May 2001 RO decision.  
According to a November 2006 record, the Veteran was assaulted 
the previous week by his nephew, and he was suffering from 
psychiatric symptoms as a result of this incident.  However, this 
evidence does not suggest that the Veteran suffers from a 
psychiatric disorder that manifested during, or as a result of, 
active military service.  The record also contains a February 
2007 mental health record in which the Veteran reported having 
problems his whole life.  The record notes diagnoses of major 
depressive disorder, dysthymic disorder, and acute posttraumatic 
stress disorder (PTSD).  None of these records suggest that the 
Veteran suffers from any psychiatric disability that manifested 
during, or as a result of, active military service.  As such, 
these records are not material to the Veteran's claim.  

As a final matter, the Board has also considered the lay 
testimony offered by the Veteran in support of his claim.  
According to a September 2002 VA outpatient treatment record, the 
Veteran reported that his depression first started during his 
military service.  The Veteran also reported having depression 
for most of his life upon treatment in February 2004.  Finally, 
during his November 2009 hearing testimony, the Veteran testified 
that his psychiatric symptoms manifested during his active 
service.  However, these statements are duplicative of assertions 
previously made by the Veteran.  For example, in his original 
claim from July 2000, the Veteran reported that his depression 
and anxiety began in 1987, which would have been during his 
military service.  Therefore, the Veteran has not provided any 
testimony that is both new and material.  

In summary, VA has received no evidence since the prior final 
denial of the Veteran's claim that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  The evidence received, 
including the statements provided by the Veteran, is duplicative 
of evidence already of record.  As such, VA has not received any 
new and material evidence relating to the Veteran's claim of 
entitlement to service connection for a psychiatric disorder and 
the Veteran's claim remains closed.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include dysthymic 
disorder and major depressive disorder, remains closed.


ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include dysthymic disorder and major depressive 
disorder, remains denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


